Exhibit 10.2

 



FINANCIAL AND ACCOUNTING CONSULTING AGREEMENT

 

THIS FINANCIAL AND ACCOUNTING CONSULTING AGREEMENT dated for reference the 11th
day of May, 2015.

 

BETWEEN:

 

INTERNATIONAL TOWER HILL MINES LTD., a body corporate, duly incorporated under
the laws of the Province of British Columbia, having an office at Suite 2300 –
1177 West Hastings Street, Vancouver, British Columbia, CANADA V6E 2K3

 

(the “Company”)

 

AND:

 

CROSS DAVIS & COMPANY LLP., CERTIFIED GENERAL ACCOUNTANTS, a limited liability
partnership formed under the laws of the Province of British Columbia and having
an office at Suite 510 – 580 Hornby Street, Vancouver, British Columbia, CANADA
V6C 3B6

 

(the “Consultant”)

 

WHEREAS:

 

A.The Company is a reporting (public) British Columbia company, the common
shares of which are publicly traded and are listed on the Toronto Stock Exchange
and the NYSE-MKT Stock Exchange;

 

B.The Company and its subsidiaries are engaged in the exploration and
development of mineral projects and, in particular, the Livengood Gold Project
located approximately 112 kilometres north of Fairbanks, Alaska (the “Project”);

 

C.As a reporting issuer in Canada, a public company whose common shares are
registered under United States securities laws and a company whose common shares
are listed on Canadian and United States stock exchanges, the Company is subject
to continuous disclosure requirements under both Canadian and United States laws
and the rules and policies of the stock exchanges on which its common shares are
listed, particularly with respect to its financial affairs;

 

D.The Consultant is a firm of Certified General Accountants with expertise in
advising and assisting public companies in both Canada and the United States
with respect to such companies’ annual and interim financial statements, the
associated managements’ discussion and analysis, and financial information
contained in other continuous disclosure documents, as well as the provision of
general advice and services with respect to accounting and financial reporting
under US generally accepted accounting principles, and has the necessary
personnel, experience and expertise to provide such services and has agreed to
provide the same to the Company, and the Company wishes to retain the services
of the Consultant in that regard, all on the terms and conditions set forth
herein.

 





 

- 2 -



 

NOW THEREFORE THIS AGREEMENT WITNESSETH that in consideration of the sum of TEN
($10.00) DOLLARS now paid by the Company to the Consultant and of the mutual
covenants and agreements hereinafter contained, the parties agree as follows:

 

1.                  ENGAGEMENT

 

1.1The Company hereby retains and engages the Consultant, and the Consultant
hereby accepts such retainer and engagement, to perform the services set forth
in section 2 hereof on the terms and conditions hereinafter set forth.

 

1.2The term of this agreement will be for the period commencing on May 11, 2015
and ending on the date this agreement is terminated in accordance with the
provisions of section 5 (the “Term”).

 

2.                  SERVICES

 

2.1During the Term, the Consultant will provide the services more specifically
set forth in Schedule “A” (collectively, the “Services”).

 

2.2For greater certainty, the Consultant and the Company confirm and agree that
any one or more of the precise Services to be rendered by the Consultant may be
reasonably extended or curtailed by the Company as may be determined by the
Company to be appropriate and consistent with its ongoing business needs from
time to time at its sole discretion upon written notice to the Consultant of
such changes, provided, however, that, should the Company request the Consultant
to provide any services which do not naturally arise in the context of and
cannot reasonably be considered as part of or related to, the Services (the
“Additional Services”), then, if the Consultant agrees to render such Additional
Services, prior to undertaking any such Additional Services, the Consultant and
the Company will agree upon the terms and conditions of particular retainer with
respect thereto, including the fee to be charged by the Consultant in respect
of, and the time frame for the provision thereof, except that, unless otherwise
agreed by the parties, the provisions of this agreement (other than in respect
of fees) will apply in respect of any such Additional Services as if the
Additional Services were Services.

 

2.3The Consultant will retain or employ appropriately qualified and experienced
personnel to perform the Services on behalf of the Consultant.

 

2.4In connection with the provision of the Services, the Chief Financial Officer
of the Company (“CFO”) will be the primary contact person to deal with the
Consultant and with the specific personnel of the Consultant engaged in the
provision of the Services. However, the Consultant and its personnel are
authorized to receive instructions from, and act on the direction of, and
provide information and advice to, any of the CFO, the Chief Executive Officer
of the Company (“CEO”), the Company’s Controller and such other of the Company’s
personnel as the CFO or CEO may, by way of a written notification to the
Consultant identifying such other personnel, permit the Consultant to receive
instructions from.

 

 

- 3 -



2.5The Consultant and its employees will:

 

(a)provide the Services:

 

(i)in a good, prudent and workman-like manner,

 

(ii)with respect to any personnel of the Consultant holding a professional
designation, in accordance with their professional responsibilities and
obligations as such professional,

 

(iii)to the best of their ability and using their best efforts, skill and
judgement in accordance with good and prudent business practices; and

 

(b)in providing the Services, comply with all applicable laws, statutes, codes,
rules, regulations and ordinances, the requirements of any applicable regulatory
agencies or authorities and the rules and policies of all applicable stock
exchanges.

 

2.6Subject to subsection 2.7, the Consultant will defend, indemnify and save
harmless the Company and its subsidiaries (“Subsidiaries”), and their respective
directors, officers and employees, from and against any and all losses,
expenses, suits, actions, causes of action, liabilities, obligations, damages,
and costs made or brought against or suffered, incurred, or borne by any of the
Company, or any of its Subsidiaries, or any of their respective directors,
officers or employees, and arising out of or resulting from or in any way
related to or caused by the failure of the Consultant, or any of its personnel,
to carry out, provide and render the Services in accordance with all applicable
laws, statutes, codes, rules, regulations and ordinances, the requirements of
any applicable regulatory agencies or authorities, the rules and policies of all
applicable stock exchanges and the policies of the Company.

 

2.7The total liability of the Consultant and any of its personnel for any
errors, omissions or negligent acts, whether they are in contract or in tort or
in breach of fiduciary duty or otherwise, arising from the performance or
non-performance of any Services by the Consultant or by any of its personnel
will be limited to the sum available in respect of the liability of the
Consultant under the policy or policies of professional liability insurance
available to indemnify the Consultant at the time any such claim is made.

 

3.                  COMPENSATION AND EXPENSES

 

3.1As the sole consideration for the Services to be rendered by the Consultant
hereunder, the Company will pay to the Consultant the sum of SIX THOUSAND (CAD
6,000) DOLLARS per calendar month for each calendar month this agreement is in
effect (the “Consulting Fee”), plus any applicable provincial sales tax and/or
Canadian federal Goods and Services Tax (collectively, “GST”).

 

 

- 4 -



3.2During the Term, the Company will pay the Consulting Fee (plus GST, all of
which will be promptly remitted by the Consultant to the applicable taxing
authority in accordance with applicable requirements) and any amounts owing
under subsections 3.3 and 4.3 to the Consultant monthly, in arrears, upon
presentation by the Consultant to the Company of an invoice in respect of each
month’s Consulting Fee with respect to the Services rendered in such month.
Invoices not paid by the Company within thirty (30) days of receipt will be
subject to simple interest at the rate of ten (10%) percent per annum.

 

3.3The Company will, on a monthly basis (or as otherwise agreed by the Company
and the Consultant), pay, or, if paid by the Consultant will reimburse the
Consultant for, all reasonable costs, expenses and disbursements incurred by the
Consultant in connection with the provision of the Services, provided that
general nature and anticipated amount of such expenses have been pre-approved by
the Company and are supported by invoices or receipts with respect to all
expenses and disbursements. The Consultant will submit all claims for such
costs, expenses and disbursements for reimbursement on the monthly invoices for
the Consulting Fees.

 

4.                  RELATIONSHIP OF THE COMPANY AND THE CONSULTANT

 

4.1The Company acknowledges that the Consultant is a firm of Certified General
Accountants carrying on the business of providing financial and accounting
services and other business advice for gain, profit or other pecuniary advantage
including, without limitation, the provision of services similar or identical to
the Services to other public and private companies. The Consultant undertakes to
have available the appropriate personnel as required to ensure that the Services
are efficiently and competently performed.

 

4.2The Consultant will perform all Services as an independent contractor, and
will not, in the performance of Services, be considered for any reason to be,
nor will the Consultant or any of its personnel, hold itself or themselves out
to be, an agent, partner, director, officer or employee of the Company by virtue
of this agreement.

 

4.3To the extent reasonably required in connection with the provision of the
Services, if requested by the Company, the Consultant’s personnel will be
prepared to, and will, travel as, where and when necessary, provided that the
Company has been advised of the anticipated amount of such travel expenses and
has agreed to reimburse the Consultant for such expenses, subject only to
receipt of invoices or receipts with respect to such travel expenses.

 

4.4The Consultant acknowledges that the Company is a “reporting issuer” and a
public company whose common shares trade on various stock exchanges, and that,
as a consequence of this, the Company and its directors, officers, employees and
consultants are subject to the securities laws of several Canadian provinces and
the federal securities laws of the United States. The Consultant also
acknowledges that, by virtue of the nature of the Services to be provided, much
of the information which will be received by, or become known to, the Consultant
and its personnel (whether or not such information is also Confidential
Information (as defined in subsection 7.2)) is likely to be material and
non-public information with respect to the business, affairs, assets, mineral
properties and/or status (financial and otherwise) of the Company and its
Subsidiaries (together, the Company and its Subsidiaries being referred to as
the “ITH Group”)) and may constitute material facts or material changes (as
those terms are defined in the Securities Act (B.C.)), and that the provisions
of applicable securities legislation, including, without limitation, section
57.2 of the Securities Act (B.C.), prohibit:

 

 

- 5 -



(a)trading in securities of a reporting issuer (such as the Company) by a person
who is in a special relationship with such reporting issuer and knows of a
material fact or a material change with respect to that reporting issuer that
has not been generally disclosed, or

 

(b)a person who is in a special relationship with a reporting issuer informing
another person of a material fact or a material change with respect to that
reporting issuer before the material fact or material change has been generally
disclosed, unless the giving of such information is necessary in the course of
business of the reporting issuer or of the person in the special relationship.

 

By virtue of the retainer of the Consultant hereunder, the Consultant, and any
of its personnel engaged in rendering the Services, will be considered to be in
a special relationship with the Company. The Consultant also acknowledges that
the penalties for violation of such prohibitions are severe and that the
carrying on of any such prohibited activities will materially and adversely
affect the ITH Group. Accordingly, the Consultant agrees that it will take all
necessary steps to fully comply with applicable legislation regarding any
trading in the securities of the Company and to ensure that its personnel who
render any Services are aware of the applicable legislation regarding any
trading in the securities of the Company.

 

4.5The Company has adopted a “Code of Business Conduct and Ethics” (the “Code”),
a copy of which is attached as Schedule “B”. The Consultant agrees that it is,
and any of its personnel who render any of the Services on behalf of the
Consultant are, bound by the Code in connection with the provision of the
Services and the manner of the carrying out thereof, and agrees that it will
provide each of its personnel who may render Services with a copy of the Code
and have such personnel sign an acknowledgement that they have become fully
familiar, and will comply, with the provisions of the Code. In addition to the
termination provisions specified in Section 5, a failure by the Consultant, or
any of its personnel who render Services hereunder, to fully comply with the
provisions of the Code could result in immediate termination by the Company of
this agreement for cause without any compensation whatsoever.

 

4.6With respect specifically to those Services relating to the involvement of
the Consultant and its personnel with the preparation of any annual and interim
consolidated financial statements of the Company, the parties agree that:

 

(a)the Consultant and its personnel will assist management of the Company in
preparing the “prepared by management” consolidated financial statements for
such annual and interim periods from information provided by the Company to the
Consultant, and will not, and will not be required to, perform an audit, review
or compilation engagement on such information;

 

 

- 6 -



(b)since the Consultant is accepting the engagement hereunder as accountants,
not as auditors, the Company agrees that it will not record the provision of
such Services as an auditing engagement in the minutes of any meetings of its
directors or shareholders, and the Services will not result in the expression by
the Consultant or any of its personnel of an audit opinion or any other form of
assurance on such financial statements nor the fulfilling of any statutory or
other audit requirement;

 

(c)the Company will, in respect of any such financial statements, provide to the
Consultant accurate and complete information as necessary for the Consultant to
be able to perform the Services and any Additional Services required under this
agreement, including such accurate and complete information as necessary to
assist in the review, and any additional preparation as may be requested by the
CFO and agreed to by the Consultant, of such “prepared by management” financial
statements;

 

(d)the financial statements are considered to be “prepared by management”, and
the responsibility for the accuracy and completeness of the representations in
the financial statements remains with management and the Consultant will have no
liability should such representations be determined to be inaccurate or
incomplete;

 

(e)the engagement of the Consultant hereunder, and the provision of the Services
by the Consultant and its personnel, cannot be relied upon to prevent or detect
error and fraud and other irregularities, and the Company acknowledges that that
responsibility for the prevention and detection of error and fraud and other
irregularities must remain with management; and

 

(f)the Company will ensure that the Consultant and its personnel will have
access to all corporate information in the custody of the Company that the
Consultant and its personnel require to provide the Services, and the Services
are provided on the basis that the Company has obtained any required consents
for collection, use and disclosure to the Consultant and its personnel of
corporate information required under applicable privacy legislation.

 

5.                  TERMINATION

 

5.1The Term will terminate upon any one or more of the following events:

 

(a)immediately upon written notice to the Consultant from the Company upon the
occurrence of any of the following events:

 

(i)the Consultant commits an act of bankruptcy, is adjudicated a bankrupt or
otherwise becomes subject to the provisions of the Bankruptcy Act (Canada) or
similar legislation, or if a receiver, liquidator or receiver manager is
appointed for the assets or business of the Consultant,

 

 

- 7 -



(ii)the Consultant, or any of its personnel, in the reasonable opinion of the
Company, performs any of the Services in a manner, or otherwise takes any
actions, which violate, or could reasonably be considered to violate, any
applicable laws and regulations, the rules, policies and national and
multilateral instruments of applicable securities commissions, the rules and
policies of applicable stock exchanges or the policies of the Company,

 

(iii)the Consultant is, in the reasonable judgement of the CEO, unable to
efficiently and competently perform and carry out the Services in a timely
manner, provided that the Consultant has been provided by the Company with
written notice specifying such failure and the Consultant has not corrected such
failure within ten (10) days of receiving such notice, or

 

(iv)there is a complete or substantially complete refusal by the Consultant to
render the required Services hereunder; or

 

(b)at the election of either party, upon one party giving not less than ninety
(90) days’ written notice to the other party of its intention to terminate this
agreement (“Termination Notice”) and this agreement will thereupon terminate
upon the day which is ninety (90) days’ after the delivery of such Termination
Notice, unless the parties agree upon an earlier or later termination date
(“Termination Date”).

 

5.2Upon the termination of this agreement, for whatever reason, all of the
liabilities, obligations (other than the obligation to provide the Services
under this agreement) and rights of the Consultant and the Company will continue
in full force and effect for so long as it necessary ensure that any matters
arising out of this agreement, the performance of the Services, and any disputes
or disagreements between the parties with respect thereto are fully and
completely dealt with and resolved and, in any case, for a period of three (3)
years following the Termination Date.

 

5.3No compensation is payable to the Consultant by the Company, or by the
Consultant to the Company, as the result of a termination, for any reason
whatsoever, of this agreement, except that, if this agreement is terminated by
either party pursuant to paragraph 5.1(b):

 

(a)the Company will continue to pay the Consulting Fee, plus applicable GST, and
any other expenses payable to the Consultant under subsections 3.3 and 4.3 until
the Termination Date; and

 

(b)unless otherwise directed by the Company, the Consultant will continue to
provide the Services until the Termination Date.

 

6.                  NON-COMPETITION

 

6.1For the purposes of this agreement:

 

(a)the phrase “Competitive Activities” means the participation of the Consultant
or any of the partners thereof, directly or indirectly through any corporation,
partnership, firm or joint venture, without the prior written consent of the
Company, in the management of any business operation of any enterprise, or the
provision of consulting or advisory services to any business operation of any
enterprise, if such operation (a “Competitive Operation”) engages in a
substantial and direct competition with the Project; and

 

 

- 8 -



(b)an operation by an enterprise will be considered to be in substantial and
direct competition with the Project if such operation is being conducted within
fifty (50) kilometres of the outer perimeter of the boundaries of the Project
(as such exists as at the date of any such Competitive Activity), provided that
Competitive Activity will not include:

 

(i)the ownership of securities in any publicly traded enterprise amounting to
less than five (5%) percent of the then outstanding securities thereof, or

 

(ii)participation of the Consultant or any of the partners thereof, directly or
indirectly through any corporation, partnership, firm or joint venture in the
management of any enterprise or business operation of any enterprise, or the
provision of consulting or advisory services to any business operation of any
enterprise, other than in connection with a Competitive Operation.

 

6.2During the Term and for a period of one (1) year after the termination of
this agreement for any reason whatsoever, neither the Consultant, nor any of the
partners of the Consultant, will engage in any Competitive Activities.

 

7.                  CONFIDENTIAL INFORMATION

 

7.1The Consultant will, and will ensure that all of its personnel engaged in the
provision of any Services will, notwithstanding any breach or alleged breach of
this agreement by any party:

 

(a)hold in secrecy, as trustee or custodian for the Company and for the
Company’s exclusive benefit and use, all Confidential Information (as defined
below), whether or not discovered, made or contributed to, in whole or in part,
by the Consultant or any partner, employee or agent thereof;

 



(b)except, and then only to the extent required under the specific
circumstances, as reasonably necessary for the Consultant or any of the
Consultant’s personnel to provide the Services, not divulge any Confidential
Information to any person or persons, without the previous written consent of
the Company; and

 

(c)not use or attempt to use any Confidential Information, which it, or any of
its partners, employees or agents, may acquire in the course of providing the
Services for its or their own benefit, directly or indirectly, or for the
benefit of any other person.

 

7.2For the purposes of this agreement, the term “Confidential Information”
means:

 

(a)any information relating to:

 

 

- 9 -



(i)the Project,

 

(ii)the assets, liabilities, business, operations, financial matters,
shareholdings, products, processes or activities of the Company or of any
Subsidiary,

 

including, but not limited to title, ownership, geological, mining,
metallurgical, engineering and economic studies, production rates and methods,
sales and marketing of products produced, arrangements with suppliers of
services and equipment and purchasers of products, budgets and work programs,
strategies, data, maps, plans, reports, results, drawings, interpretations,
assays, forecasts, records, agreements, contracts and other information;

 

(b)any information derived from a site visit or visits to the Project; and

 

(c)all summaries or extracts from and all notes, memoranda, studies, maps,
records, notebooks, compilations, analyses or other documents based upon the
information specified in paragraphs (a) or (b) above,

 

and that is not:

 

(d)information that is available to the public or in the public domain, being
readily accessible to the public in written publications, at the time of
disclosure or use, without breach of this agreement;

 

(e)the general skills and experience gained by the Consultant during the period
Services are provided to the Company; or

 

(f)information the disclosure of which is required to be made by any law,
regulation, governmental authority or court, provided that before disclosure is
made, notice of the requirement is provided by the Consultant to the Company.

 

7.3All documents, records, notebooks, work papers, notes, memoranda, studies,
compilations, analyses and similar repositories of or containers of Confidential
Information, made or compiled by the Consultant or any of its personnel (in
whatever form, including paper, photographic, electronic, digital,
machine-readable or otherwise) at any time during the Term, or made available to
the Consultant or any of its personnel during the Term by the Company or any
Subsidiary, including any and all copies thereof, will be the property of the
Company or such Subsidiary, as the case may be, and belong solely to the Company
or such Subsidiary, as the case may be, and will be held by the Consultant and
its personnel in trust and solely for the benefit of the Company or such
Subsidiary, as the case may be.

 

7.4Upon termination of this agreement, for whatever reason, the Consultant will,
and will cause all of its personnel to, immediately surrender to the Company:

 

(a)all Confidential Information in the possession of the Consultant or in the
possession of any of the Consultant’s personnel; and

 

 

- 10 -



(b)any property and other things of value in the possession of the Consultant or
in the possession of any of the Consultant’s personnel and which contain, relate
to or are derived from or based upon, directly or indirectly, any Confidential
Information,

 

whether in written, photographic, electronic or other form and howsoever stored
(including on microfilm, floppy disk, compact disk, DVD or any computer hard
drive or other electronic storage media), and will ensure that the Consultant
does not retain any copies thereof, except that the Consultant will be entitled
to retain any Confidential Information that it determines is necessary, in its
sole discretion, to meet its professional obligations or that cannot practicably
be surrendered. Any such Confidential Information that is retained by the
Consultant under this subsection 7.4 will remain subject to the confidentiality
obligations set out in subsection 7.1. The Consultant will deliver a statutory
declaration to the Company upon termination of this agreement attesting to the
compliance with this subsection 7.4 by the Consultant.

 

7.5The provisions of this section 7 will be binding upon the Consultant during
the Term and for a period of one (1) year after the termination of this
agreement for any reason.

 

8.                  ARBITRATION

 

8.1Any dispute, controversy or claim arising out of or relating to this
agreement, or the breach, termination or invalidity of it, or any deadlock or
inability of the parties to agree on a course of action to be taken hereunder,
will be referred to and finally resolved by arbitration under the rules of the
British Columbia International Commercial Arbitration Centre in effect as at the
commencement of any such arbitration.

 

8.2The parties agree that:

 

(a)the appointing authority will be the British Columbia International
Commercial Arbitration Centre;

 

(b)the case will be administered by the British Columbia International
Commercial Arbitration Centre in accordance with its “Domestic Commercial
Arbitration Rules of Procedure”;

 

(c)the place of arbitration will be Vancouver, British Columbia;

 

(d)the number of arbitrators will be one; and

 

(e)the language used in the arbitral proceeding will be English.

 

8.3The arbitrators’ fees will be paid by both parties in equal parts during the
course of the arbitration but upon final decision of the dispute, the defeated
party will pay all costs and reimburse all arbitration costs, including the
amounts paid by the prevailing party, subject to the contrary decision of the
arbitrator.

 

 

- 11 -



9.                  THE COMPANY’S REMEDY FOR BREACH AND RIGHT TO INJUNCTION

 

9.1The Consultant and the Company agree that damages in the event of breach of
sections 6 or 7 of this agreement would be difficult, if not impossible, to
ascertain, and the Consultant and the Company therefore agree that the Company,
in addition to and without limiting any other right or remedy it may have on
account of such breach or threatened breach, will have the right to an
injunction or other available equitable relief in any court of competent
jurisdiction, enjoining any such threatened or actual breach of this agreement
by the Consultant. The existence of this right to an injunction or other
available equitable relief will not preclude the Company from pursuing any other
rights and remedies at law or in equity, which the Company may have, including
recovery of damages.

 

10.              NON WAIVER

 

10.1No consent or waiver, express or implied, by the Company, on the one hand,
or the Consultant on the other hand, to or of any breach or default by the other
of them in the performance of that other’s obligations under this agreement will
be deemed or construed to be a consent or waiver to or of any other breach or
default of the same or any other obligation of the other party. Failure on the
part of any party to complain of any act or failure to act of the other party,
or to declare the other party in default regardless of how long such failure
continues, will not constitute a waiver by such party of its rights under this
Agreement or of the right to then or subsequently declare a default.

 

11.              SEVERABILITY

 

11.1If any portion of this agreement is held to be invalid or unenforceable by a
court of competent jurisdiction, the remaining covenants and restrictions or
portions thereof will remain in full force and effect, and if the invalidity or
unenforceability is due to the unreasonableness of time, such covenants and
restrictions will be effective for such period of time as may be determined to
be reasonable by a court of competent jurisdiction.

 

12.              ASSIGNMENT

 

12.1The obligations and rights of the Consultant under this agreement may not be
assigned or transferred in any manner without the prior written consent of the
Company.

 

12.2The obligations and rights of the Company under this agreement may not be
assigned or transferred by the Company in any manner without the prior written
consent of the Consultant.

 

13.              NOTICES

 

13.1Any notice or other communication to be given hereunder will be in writing
and will be addressed to the party to receive the same at the address for such
party set out on page one hereof. All notices will be given personally or
delivered by prepaid courier delivered to the party to receive the same and will
be deemed to have been given and received on the day of delivery.

 

 

- 12 -



13.2Any party may at any time give notice in writing to the other of a change in
its address for the purposes of this section 13.

 

14.              AGREEMENT VOLUNTARY AND EQUITABLE

 

14.1The Company and the Consultant acknowledge and declare that they each have
carefully considered and understand the terms and conditions contained in this
agreement including, but without limiting the generality of the foregoing, the
Consultant’s rights upon termination and the restrictions on the Consultant
after termination, and acknowledge and agree that the terms and conditions of
the retainer of the Consultant and rights and restrictions upon termination set
forth herein are mutually fair and equitable. Each of the parties covenants,
agrees and acknowledges that each of them was fully and plainly instructed to
seek and obtain independent legal and tax advice regarding the terms and
conditions and execution of this agreement and each of them has sought and
obtained such legal and tax advice and acknowledges that each has executed this
agreement voluntarily understanding the nature and effect of this agreement
after receiving such advice.

 

15.              GENERAL

 

15.1The parties will each do, or cause to be done, all acts or things necessary
to implement and carry into effect this agreement to the full extent
contemplated hereby.

 

15.2The headings used throughout this agreement are inserted for reference
purposes only and are not to be considered, or taken into account, in
considering the terms or provisions of this agreement, nor to be deemed in any
way to qualify, modify or explain the effect of any such terms or provisions.

 

15.3This agreement constitutes the entire agreement among the parties hereto in
relation to the subject matter hereof and replaces and supersedes all prior
agreements, memoranda, correspondence, communications, negotiations and
representations, whether verbal or written, expressed or implied, statutory or
otherwise among the Consultant and the Company with respect to the subject
matter herein.

 

15.4This agreement may only be changed or modified by an agreement in writing
signed by the parties hereto.

 

15.5This agreement has been made in, and will be governed by and interpreted in
accordance with the laws of, the province of British Columbia.

 

15.6This agreement may be executed in two or more counterparts, and delivered by
facsimile or electronic transmission, each of which will be deemed an original
and all of which

 

[Rest of page left blank intentionally.]

 

- 13 -

 

together will constitute one and the same instrument, effective as of the date
first above written.

 

IN WITNESS WHEREOF the Consultant and the Company have each executed this
agreement as of the day and year first above written.

 

INTERNATIONAL TOWER HILL MINES LTD.

 

 

Per: (signed) Lawrence W. Talbot                                     
Authorized Signatory

 

 

CROSS DAVIS & COMPANY LLP

 

 

Per: (signed) David Cross                                                    
Authorized Signatory

 

 

 

 

 

Schedule “A”

 

Services to be Provided

 

The Consultant will provide the following specific services:

 

1.Assist management of the Company in the review of, and, as may reasonably be
requested by the Company’s Chief Financial Officer, the additional preparation
of, the Company’s annual and interim financial statements and related
management’s discussion and analysis to be prepared in accordance with United
States Generally Accepted Accounting Principles and as required to be filed with
the applicable securities commissions and stock exchanges in the United States
and Canada, including the review and examination of journals, ledgers and
working papers as required and the provision of advice regarding compliance with
applicable financial reporting standards.

 

2.As requested by the Chief Financial Officer, participate in the review and
preparation of, the financial portions of the Company’s continuous disclosure
documentation (particularly with respect to the review of the financial content
thereof) including, without limitation, annual reports on Form 10-K, interim
reports on Form 10-Q, annual proxy statements, annual general meeting materials,
news releases and material change reports.

 

3.Provide assistance to the Company’s Chief Financial Officer in overseeing the
development of local, state, provincial and federal income tax strategies for
the Company, and overseeing preparation of required schedules and filing of
applicable tax returns, for all jurisdictions in Canada and the United States in
which the Company operates. For clarification, the actual development of local,
state, provincial and federal income tax strategies for the Company, and
overseeing preparation of required schedules and filing of applicable tax
returns, for all jurisdictions in Canada and the United States in which the
Company operates will be the responsibility of and will be performed by a
qualified professional Chartered Accounting firm, or such other firm as the
Company will retain to provide this service. The Company currently retains KPMG
to provide this service.

 

4.Provide assistance to the Company’s Chief Financial Officer in preparing
standard practices relating to accounting policies, cost and corporate
governance procedures as necessary to ensure that adequate accounting records
are maintained of all assets, liabilities, and transactions of the Company, and
that suitable systems are used in compilation of costs.

 

5.Advise the Chief Financial Officer of the Company, on an ongoing basis, as to
changes which the Consultant determines to be relevant to the Company, with
respect to financial reporting regulatory requirements for public companies in
the United States and Canada including, without limitation, SOX requirements,
changes in US GAAP and financial reporting standards.

 

 

 

Schedule “B”

 

Code of Business Conduct and Ethics

 

INTERNATIONAL TOWER HILL MINES LTD.

 

Code of Business Conduct and Ethics

 

(Adopted by the Board of Directors on September 22, 2006,
updated November 5, 2013 for contacts only))

 

INTRODUCTION

 

International Tower Hill Mines Ltd. (the “Company”) is committed to the highest
standards of legal and ethical business conduct. This Code of Business Conduct
and Ethics (the “Code”) summarizes the legal, ethical and regulatory standards
that the Company must follow and is a reminder to our directors, officers and
employees, of the seriousness of that commitment. Compliance with this Code and
high standards of business conduct is mandatory for every director, officer and
employee of the Company.

 

Our business is becoming increasingly complex, both in terms of the geographies
in which we function and the laws with which we must comply. To help our
directors, officers and employees understand what is expected of them and to
carry out their responsibilities, we have created this Code. Additionally, we
have appointed the Company’s General Counsel to serve as the Company Ethics
Officer to ensure adherence to the Code.

 

This Code is not intended to be a comprehensive guide to all of our policies or
to all your responsibilities under law or regulation. It provides general
parameters to help you resolve the ethical and legal issues you encounter in
conducting our business. Think of this Code as a guideline, or a minimum
requirement, that must always be followed. If you have any questions about
anything in the Code or appropriate actions in light of the Code, you may
contact the Company Ethics Officer or the Chair of the Audit Committee.

 

We expect each of our directors, officers and employees to read and become
familiar with the ethical standards described in this Code and to affirm your
agreement to adhere to these standards by signing the Compliance Certificate
that appears at the end of this Code. Violations of the law, our corporate
policies, or this Code may lead to disciplinary action, including dismissal.

 

our code of business conduct and ethics

 

I.We Insist on Honest and Ethical Conduct by All of Our Directors, Officers,
Employees and Other Representatives

 

We place the highest value on the integrity of our directors, our officers and
our employees and demand this level of integrity in all our dealings. We insist
on not only ethical dealings with others, but on the ethical handling of actual
or apparent conflicts of interest between personal and professional
relationships.

 

 

- 2 -



Fair Dealing

 

Directors, officers and employees are required to deal honestly and fairly with
our business partners, competitors and other third parties. In our dealings with
these parties, we:

 

·prohibit bribes, kickbacks and any other form of improper payment, direct or
indirect, to any representative of a government, labour union, business partner
or other third party in order to obtain a contract, some other commercial
benefit or government action;

  

·prohibit our directors, officers and employees from accepting any bribe,
kickback or improper payment from anyone;

 

6.       

 

·prohibit gifts or favours of more than nominal value to or from our business
partners;

  

·limit marketing and entertainment expenditures to those that are necessary,
prudent, job-related and consistent with our policies;

  

·require clear and precise communication in our contracts, our advertising, our
literature, and our other public statements and seek to eliminate misstatement
of fact or misleading impressions;

 

7.

 

·protect all proprietary data provided to us by third parties as reflected in
our agreements with them; and

  

·prohibit our representatives from otherwise taking unfair advantage of our
business partners or other third parties, through inaccurate billing,
manipulation, concealment, abuse of privileged information or any other
unfair-dealing practice.

 

Conflicts of Interest and Corporate Opportunities

 

Our directors, officers and employees should not be involved in any activity
that creates or gives the appearance of a conflict of interest between their
personal interests and the interests of the Company. In particular, unless
specific permission has been provided by the Company Ethics Officer or the Chair
of the Audit Committee, no employee, director or officer shall:

 

·be a consultant to, or a director, officer or employee of, or otherwise
operate, an outside business that:

  

Øcompetes with the Company;

 



Øsupplies products or services to the Company (other than professional services
such as legal, accounting, geological or financial advisory services); or

 

 

- 3 -





 

Øpurchases products or services from the Company;

  

·have any financial interest, including significant stock ownership, in any
entity with which we do business that might create or give the appearance of a
conflict of interest;

  

·seek or accept any personal loan or services from any entity with which we do
business, except from financial institutions or service providers offering
similar loans or services to third parties under similar terms in the ordinary
course of their respective businesses;

  

·be a consultant to, or a director, officer or employee of, or otherwise operate
an outside business if the demands of the outside business would interfere with
the director’s, officer’s or employee’s responsibilities to us (if in doubt,
consult your supervisor, the Company Ethics Officer or the Chair of our Audit
Committee);

  

·accept any personal loan or guarantee of obligations from the Company, except
to the extent such arrangements are legally permissible; or

  

·conduct business on behalf of the Company with immediate family members, which
include spouses, children, parents, siblings and persons sharing the same home
whether or not legal relatives;

  

provided, however, that only the Chair of the Audit Committee (or the Board of
Directors as a whole, if the potential conflict involves the Chair of the Audit
Committee) shall have the authority to grant such permission to a director or
officer.

 

Directors, officers, and employees must notify the Company Ethics Officer or the
Chair of the Audit Committee of the existence of any actual or potential
conflict of interest.

 

Confidentiality and Corporate Assets

 

Our directors, officers and employees are entrusted with our confidential
information and with the confidential information of our business partners. This
information may include (1) technical or scientific information about current
and future projects, (2) business or marketing plans or projections, (3)
earnings and other internal financial data, (4) personnel information, (5)
supply and customer lists and (6) other non-public information that, if
disclosed, might be of use to our competitors, or harmful to our business
partners. This information is our property, or the property of our business
partners, and in many cases was developed at great expense. Our directors,
officers and employees shall:

 

·Not discuss confidential information with or in the presence of any
unauthorized persons, including family members and friends;

  

·Use confidential information only for our legitimate business purposes and not
for personal gain;

 

 

- 4 -



·Not disclose confidential information to third parties; and

  

·Not use Company property or resources for any personal benefit or the personal
benefit of anyone else. The property of the Company includes the Company
internet, email, and voicemail services, which should be used only for business
related activities, and which the Company may monitor at any time without
notice.

  

II. We Provide Full, Fair, Accurate, Timely and Understandable Disclosure

 

We are committed to providing our shareholders and investors with full, fair,
accurate, timely and understandable disclosure in the reports that we file with
the United States Securities and Exchange Commission and with the Canadian
provincial securities regulators. To this end, our directors, officers and
employees shall:

 

·not make false or misleading entries in our books and records for any reason;

  

·not condone any undisclosed or unrecorded bank accounts or assets established
for any purpose;

  

·comply with generally accepted accounting principles at all times;

  

·notify our Chief Financial Officer if there is an unreported transaction;

  

·maintain a system of internal accounting controls that will provide reasonable
assurances to management that all transactions are properly recorded;

  

·maintain books and records that accurately and fairly reflect our transactions;

  

·prohibit the establishment of any undisclosed or unrecorded funds or assets;

  

·maintain a system of internal controls that will provide reasonable assurances
to our management that material information about the Company is made known to
management, particularly during the periods in which our periodic reports are
being prepared;

  

·present information in a clear and orderly manner and avoid the use of
unnecessary legal and financial language in our periodic reports; and

  

·not communicate to the public any non-public information unless expressly
authorized to do so.

  

Directors, officers and employees must also read and comply with any Disclosure
Controls and Procedures Policy adopted by the Company.



 

- 5 -



 

III. We Comply With all Laws, Rules and Regulations

 

We will comply with all laws and governmental regulations that are applicable to
our activities, and expect all our directors, officers and employees to obey the
law. Specifically, we are committed to:

 

·maintaining a safe and healthy work environment;

  

·promoting a workplace that is free from discrimination or harassment based on
race, colour, religion, sex, age, national origin, disability or other factors
that are unrelated to the Company’s business interests;

 



·supporting fair competition and laws prohibiting restraints of trade and other
unfair trade practices;

  

·conducting our activities in full compliance with all applicable environmental
laws;

  

·keeping the political activities of our directors, officers and employees
separate from our business;

  

·prohibiting any illegal payments, gifts, or gratuities to any government
officials or political party;

  

·prohibiting the unauthorized use, reproduction, or distribution of any third
party’s trade secrets, copyrighted information or confidential information; and

  

·complying with all applicable securities laws.

  

Our directors, officers and employees are prohibited from trading our securities
while in possession of material, non-public (“inside”) information about the
Company. Our Share Trading Policy describes the nature of inside information and
the related restrictions on trading.

 

REPORTING AND EFFECT OF VIOLATIONS

 

Compliance with this code of conduct is, first and foremost, the individual
responsibility of every director, officer and employee. We attempt to foster a
work environment in which ethical issues and concerns may be raised and
discussed with supervisors or with others without the fear of retribution. It is
our responsibility to provide a system of reporting and access when you wish to
report a suspected violation, or to seek counselling, and the normal chain of
command cannot, for whatever reason, be used.

 

Administration

 

Our Board of Directors and Audit Committee have established the standards of
business conduct contained in this Code and oversee compliance with this Code.
Additionally, we have appointed the Company’s General Counsel to serve as the
Company Ethics Officer to ensure adherence to the Code. While serving in this
capacity, the Company Ethics Officer reports directly to the Board of Directors.

 

 

- 6 -



Training on this Code will be included in the orientation of new employees and
provided to existing directors, officers, and employees on an on-going basis. To
ensure familiarity with the Code, directors, officers, and employees will be
asked to read the Code and sign a Compliance Certificate annually.

 

Reporting Violations and Questions

 

Directors, officers, and employees must report, in person or in writing, any
known or suspected violations of laws, governmental regulations or this Code to
either the Company Ethics Officer or the Chair of the Audit Committee of our
Board of Directors. Additionally, directors, officers, and employees may contact
the Company Ethics Officer or the Chair of the Audit Committee with a question
or concern about this Code or a business practice. Any questions or violation
reports will be addressed immediately and seriously, and can be made
anonymously. If you feel uncomfortable reporting suspected violations to these
individuals, you may report matters to McCarthy Tétrault LLP or Hogan Lovells US
LLP, our outside legal counsel. The address and telephone number of these
persons are listed in the attachment to this Code.

 

We will not allow any retaliation against a director, officer or employee who
acts in good faith in reporting any violation.

 

Our Company Ethics Officer will investigate any reported violations and will
determine an appropriate response, including corrective action and preventative
measures, involving the Chair of the Audit Committee or Chief Executive Officer
when required. All reports will be treated confidentially to every extent
possible.

 

Consequences of a Violation.

 

Directors, officers and employees that violate any laws, governmental
regulations or this Code will face appropriate, case specific disciplinary
action, which may include demotion or immediate discharge.

 

 

- 7 -

 

 

Names and Addresses (as of January 1, 2013)     Reporting Contacts:   Company
Ethics Officer: The Chair of our Audit Committee:

Name: Lawrence W. Talbot

Address: Suite 1901 – 1177 West Hastings Street, Vancouver, B.C., CANADA V6E 2K3

Phone: (604) 408-7488

E-mail: lawrence.talbot@talbotlaw.ca

Name: Anton J. Drescher

Address: Terminal City Club Tower, Suite 507 – 837 West Hastings Street,
Vancouver, B.C., CANADA V6C 3N6

Phone: (604) 685-1017

E-mail: ajd@harbourpacific.com

  

Additional Reporting Contacts:

 



Our Outside Counsel in Canada: Our Outside Counsel in the United States:



 

McCarthy Tétrault LLP

Attn: Robin Mahood

Pacific Centre

P.O. Box 10424,

Suite 1300, 777 Dunsmuir Street

Vancouver BC V7Y 1K2

Phone: (604) 643-5911

E-mail: rmahood@mccarthy.ca

Hogan Lovells US LLP

Attn: Paul Hilton

One Tabor Center, Suite 1500

1200 Seventeenth Street,

Denver, CO 80202

Phone: (303) 454-2414

E-mail: philton@hoganlovells.com

 



 

